Citation Nr: 1537368	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a skin disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, including service in the Republic of Vietnam from July 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in January and August 2014 when it was remanded for further development.  In March 2015, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board sought a medical advisory opinion as to whether or not the Veteran's vitiligo was related to his presumed exposure to herbicides, or otherwise related directly to his service.  In June 2015, Dr. S.G. opined that based on the given evidence, it was not at least as likely as not that the Veteran's vitiligo was related to his exposure to herbicides or otherwise related directly to service.  However, it was indicated that there was a remote chance the Veteran has mycosis fungoides of the hypomelanotic type, a type of non-Hodgkin's lymphoma.  Dr. S.G. directed that only a skin biopsy and a Wood's light examination could rule out whether he has hypopigmented mycosis fungoides.  

As noted in the Introduction, the Veteran had active service in the Republic of Vietnam from July 1969 to April 1970, and he has presumed herbicide exposure.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309, including non-Hodgkin's lymphoma, shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.  

As Dr. S.G. suggests further development in the form of skin biopsies and Wood's light examination would determine whether the Veteran has hypopigmented mycosis fungoides, a type of non-Hodgkin's lymphoma, such development is necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010) (stating that "where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information" (citing Green v. Derwinski, 1 Vet. App. 121 (1991) and Daves v. Nicholson, 21 Vet. App. 46 (2007))).  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran to undergo skin biopsies and Wood's light examination to determine whether he has hypopigmented mycosis fungoides, to include an appropriate skin examination if deemed necessary to conduct the requested tests or studies.  Any indicated additional tests or studies should be completed thereafter.  The diagnoses based on such testing should be documented in the claims file.  

2. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




